Citation Nr: 1312976	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  07-26 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for non-Hodgkin's lymphoma. 


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to June 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the RO in Los Angeles, California.  Recent correspondence from the Veteran indicates that he has relocated to Florida and has apparently requested a permanent transfer of his claims file to the RO in St. Petersburg.  However, this has apparently not been accomplished and original jurisdiction over the claims file remains with the RO in Los Angeles, California.

The Board notes that the most recent Supplemental Statement of the Case in October 2012 lists the issue on appeal as entitlement to a rating in excess of 20 percent for non-Hodgkin's lymphoma.  This appears to be an error as there is no rating action of record reflecting the assignment of a 20 percent rating, and the diagnostic code under which the Veteran's residuals are currently rated (7700) does not include a 20 percent rating.  Moreover, in contrast to the enumerated issue, the RO's discussion and analysis refers to a current 10 percent rating.  The Board has therefore characterized the issue on appeal as listed above.  

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in May 2011.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear and he has not since requested another hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012) (failure to appear for a scheduled hearing treated as withdrawal of request).  

In September 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board remanded this issue in September 2011 to obtain additional private treatment records and to afford the Veteran a VA examination.  The remand specified that the AMC should make reasonable efforts to obtain treatment records by B.D.K, M.D., including the results of a bone marrow biopsy in November 2007, and all subsequent treatment and evaluation records from that source and from other sources of testing or care, including as identified by the Veteran.  The AMC sent the Veteran a letter in October 2011 specifically requesting the records cited in the remand.  After no response was received, the AMC sent a follow-up letter in November 2011.  The October 2012 Supplemental Statement of the Case reveals that no response was received from the Veteran.  

The Board notes that both letters were sent to the Veteran's current address of record.  Based on the documented request and follow-up request, the Board finds that reasonable efforts have been made to obtain the private treatment records, and no additional development to obtain these records is necessary.  See 38 C.F.R. § 3.159(c)(1) (2012).  Nevertheless, the Board notes that the Veteran is free to submit any evidence he believes to be relevant to his claim, or to seek assistance from the RO in obtaining such evidence.  

Regarding the instruction to obtain an examination and opinion, in February 2012, the AMC contacted an individual at the RO in St. Petersburg via email and requested assistance in scheduling a fee basis examination that would not require the Veteran to travel a long distance.  The email notes that the AMC did not have the ability to schedule a fee basis examination.  A June 2012 deferred rating decision indicates that the AMC did not receive any response from the individual contacted at the RO.  The AMC apparently then requested an opinion based on claims file review only.  That opinion, dated in March 2012, was provided by a VA oncologist based on clinical information in the file dated no later than 2007.  The VA oncologist noted that active non-Hodgkins lymphoma can be documented by bone marrow or other tissue such as a lymph node, and that ongoing hemolysis may be documented by reticulocyte count, hemoglobin, LDH, total nd direct bilirubin, haptoglobin, direct antibody test, cold agglutinins, and/or urine hemosiderin.  Based on the information available to the VA oncologist, she concluded that the Veteran's non-Hodgkins lymphoma had been in remission since 2004.   

The Board notes that the decision by the AMC to request an opinion based solely on claims file review does not comply with the Board's remand instructions.  While an attempt was made at accommodating the Veteran's health-related travel restrictions, this attempt appears to have been limited to a single email to an individual at the RO in St. Petersburg to have the Veteran scheduled for a fee basis examination.  That individual did not explicitly deny the request, but simply failed to respond to the email.  It is not clear from the record whether any other attempts were made when this individual did not respond to the email.  Notably, there is no certification in the record that all reasonable means have been exhausted to have a fee basis examination scheduled.  

Based on the record, the Board cannot conclude that reasonable efforts have been made to comply with its remand instruction to have the Veteran examined.  As the purpose of the examination was to determine based on clinical testing whether the non-Hodgkins lymphoma was currently active, the decision to forgo an examination is a significant deviation from the Board's instruction.  

In addition, while the VA oncologist included a detailed and well reasoned opinion, a significant piece of evidence was not in the claims file at the time of her file review.  The VA oncologist noted the importance of various factors in determining whether non-Hodgkins lymphoma was active, including the presence of cold agglutinins.  The clinical evidence available to her was normal as to cold agglutinins.  However, the Veteran has since submitted test results in October 2012 revealing that cold agglutinins were high.  This evidence is significant and should be reviewed by the VA oncologist in reconsidering her opinion.  

The United States Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary, and that if the agency of original jurisdiction fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to schedule the Veteran for an appropriate VA examination or fee basis examination, including making reasonable accommodations to any health-related travel restrictions, to evaluate his non-Hodgkins lymphoma.  Any indicated non-invasive tests should be conducted.  

When the examination has been completed, or when reasonable efforts to obtain an examination have been exhausted, an addendum opinion should be requested from the VA oncologist who provided the March 2012 opinion as to whether the Veteran's non-Hodgkins lymphoma is active.  If the same oncologist is not available, obtain an opinion from another VA oncologist.  The relevant documents in the claims file must be available to the specialist for review.  

In addition to providing an opinion as to whether the non-Hodgkins lymphoma is currently active, the oncologist should address all signs and symptoms of disease and all active disease process - including in particular whether the Veteran has active non-Hodgkin's lymphoma or clone of non-Hodgkin's lymphoma with status of malignant lymphoma.  In addition, describe the manifestations of the elevated cold agglutinin.  Also address any active treatments and any disability associated with such treatments. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


